Citation Nr: 1105629	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  00-20 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right leg (Muscle Group XII), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to January 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board initially denied this claim in September 2002.  That 
denial was vacated pursuant to a March 2004 joint motion for 
remand and an order of the United States Court of Appeals for 
Veterans Claims (Court).  In December 2005, the Board granted a 
separate 10 percent rating for nerve injury as a residual of the 
gunshot wound, but denied a rating higher than 30 percent for 
muscle injury residuals.  The Veteran appealed to the Court only 
that portion of the Board decision that denied an increased 
rating for muscle injury residuals.  In December 2006, the Court 
ordered that the Board readjudicate only the muscle injury 
increased rating issue, consistent with a December 2006 joint 
motion for partial remand.  The Board subsequently denied that 
claim in an April 2007 decision.  The Veteran appealed this 
denial, and it was vacated in a May 2009 Court memorandum 
decision.  The Board then remanded this case for additional 
development in August 2010.

In December 2010, the Appeals Management Center (AMC) in 
Washington, DC granted a separate 10 percent evaluation for a 
tender scar of the right leg.  The Veteran was simultaneously 
notified of his right to appeal this decision but has not done so 
to date.  There is accordingly no downstream issue from this 
decision before the Board at the present time.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
Veteran if further action is required.






REMAND

As noted in the August 2010 remand, in its April 2007 denial, the 
Board specifically addressed 38 C.F.R. § 4.73, Diagnostic Codes 
5311 (Muscle Group XI) and 5312 (Muscle Group XII).  The Board 
acknowledged the Veteran's contention that he was suffering from 
injuries to both muscle groups and was therefore entitled to 
separate evaluations for both affected muscle groups.  In 
determining that separate evaluations could not be assigned, the 
Board applied 38 C.F.R. § 4.55(e) and stated that separate 
evaluations could not be assigned where there are compensable 
muscle group injuries in the same anatomical region but not 
acting on the same joint.

In the May 2009 memorandum decision, however, the Court called 
the applicability of 38 C.F.R. § 4.55(e) into question.  The 
Court noted that the Board appeared to have accepted that the 
Veteran was suffering from injuries to multiple muscle groups and 
recognized that the injured muscles were part of the same 
anatomical region.  The Court nevertheless noted that application 
of 38 C.F.R. § 4.55(e) was not triggered automatically whenever a 
claimant has muscle group injuries in the same anatomical region.  
Rather, that regulation was applicable where there are 
compensable muscle injuries in the same region which do not act 
on the same joint.  Id.  The Court further found that the 
Board had not discussed whether the muscle groups instead acted 
on the same joint.  Given that there was a question as to 
whether a single joint was affected by the Veteran's muscle group 
injuries, and in view of "the complexity of the medical issues 
involved," the Court found that the Board should determine 
whether an additional medical examination was necessary.  

In preparing the August 2010 remand, the Board reviewed the prior 
VA examination reports from July 1999, January 2002, March 2002, 
and September 2004 but found that the prior examiners did not 
specify in detail which muscle groups (XI or XII) caused which 
particular impairments, or to what extent.  The Board thus 
remanded for an additional VA muscles examination, with the 
examiner requested to address both which joint or joints was/were 
affected by the muscles of Group XI and the extent of such 
disability.  The examiner was also requested to address which 
joint or joints was/were affected by the muscles of Group XII and 
the extent of such disability.  If both muscle groups affected 
the same joint, the examiner was to so state.  If, on the other 
hand, both muscle groups affected different joints, this instead 
was to be stated by the examiner.  

Regrettably, the consequent VA examination report, from August 
2010, does not contain much of the information requested by the 
Board.  The examination  encompassed an evaluation of the right 
leg, with range of motion testing of the right ankle.  In a 
September 2010 deferred rating action, the AMC noted that the 
examiner needed to provide an addendum as to the extent that the 
joints were affected by the muscles of Group XI, as well as Group 
XII.  The examiner was also noted to need to indicate whether 
both muscle groups affected the same joint or different joints.  
In a November 2010 addendum, the examiner did indicate that the 
Veteran's muscle weakness of the tibialis anterior was considered 
severe, whereas the weakness of the peroneal musculature was 
considered to be moderately severe.  The examiner, however, did 
not address whether the muscle groups affected the same joint or 
different joints.  This question was central to the Board's 
August 2010 remand instructions, and such determination is 
critical in ascertaining the applicability of 38 C.F.R. 
§ 4.55(e).  Corrective action, in the form of a more detailed VA 
examination, is required upon remand.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon 
a claimant, as a matter of law, the right to compliance with 
remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
muscles examination, with either the examiner 
who conducted the August 2010 examiner or (if 
that examiner is unavailable) another 
examiner who has had an opportunity to review 
the claims file in conjunction with the 
examination.  The examiner's attention is 
specifically directed to the Veteran's 
service treatment records concerning the 
nature of the service-connected injury and 
the VA examination reports dated from July 
1999 to August 2010.  All tests and studies 
that the examiner deems necessary should be 
conducted.

In addressing the symptoms shown upon 
examination, the examiner should first 
address: 1) which joint or joints is/are 
affected by the muscles of Group XI, and 2) 
the extent of such disability (i.e., slight, 
moderate, moderately severe, or severe).  
Similarly, the examiner should address which 
joint or joints is/are affected by the 
muscles of Group XII and the extent of such 
disability.  If both muscle groups affect the 
same joint, the examiner should so state.  
If, on the other hand, the two muscle groups 
affect different joints, this should instead 
be stated by the examiner.  The examiner is 
particularly requested to comment not only on 
the right ankle involvement but also on any 
involvement of the right knee and toe joints, 
as there exists a possibility that such 
joints may be affected.  

All opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

2.  Then, the Veteran's claim should be 
readjudicated.  This readjudication must 
include consideration of whether there exists 
a basis for separate ratings for both Muscle 
Group XI and Muscle Group XII disabilities, 
with the applicability of the provisions of 
38 C.F.R. § 4.56(d) and (e) fully addressed.  
Consideration under 38 C.F.R. § 3.321(b)(1) 
is also warranted.  

If the determination of this claim remains 
less than fully favorable to the Veteran, he 
and his representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond before this 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



